Citation Nr: 0711142	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an earlier effective date than March 19, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an earlier effective dated than August 27, 
2001, for a 70 percent evaluation for service-connected PTSD.

3.  Entitlement to an earlier effective date than August 27, 
2001, for a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was date-stamped as received at the RO on October 11, 
1994.

2.  The medical evidence shows that the veteran was diagnosed 
with PTSD based on his claimed in-service stressors following 
private psychological evaluation dated on August 12, 1994, 
and date-stamped as received at the RO on January 30, 1995.

3.  In a rating decision dated on August 7, 1995, and issued 
to the veteran on August 10, 1995, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

4.  In a statement received on November 21, 1995, the 
veteran's spouse expressed dissatisfaction or disagreement 
with the August 1995 rating decision and a desire to appeal 
that decision; the RO did not accept the document as a valid 
notice of disagreement (NOD), but did not notify the veteran 
of the adverse determination.

5.  Since the inception of the appeal on October 11, 1994, 
the veteran's PTSD has been manifested by an inability to 
concentrate on tasks, crying spells, anxiety attacks, labile 
affect, impulsivity and somewhat disorganized thought 
processes, especially prevalent when exposed to stress.

6.  Since the inception of the appeal on October 11, 1994, 
the veteran's PTSD has resulted in an inability to maintain 
and perform substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date 
of October 11, 1994, for the award of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 5101(a), 5110, 1110 (West 
2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.151(a), 3.400 
(2006).

2.  The criteria for entitlement to an earlier effective date 
of October 11, 1994 for the award of a 70 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 5101(a), 
5110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (1994-1996)38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1997-2006).

3.  The criteria for entitlement to earlier effective date of 
October 11, 1994 have been met.  38 U.S.C.A. §§ 5101(a), 
5110, 5107 (West 2002); 38 C.F.R. § 4.16 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004 and June 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claims; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the July 2004 
and June 2005 letters fail to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim for the disability on appeal, VA 
complied with Dingess by providing notice of its requirements 
to the veteran in March 2006.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

To the extent that there was any timing deficiency, the 
veteran's claims of entitlement to an earlier effective date 
than March 19, 1997, for service connection for PTSD, and to 
an earlier effective date than August 27, 2001, for a 70 
percent evaluation for PTSD and TDIU were readjudicated in a 
supplemental statement of the case (SSOC) issued in October 
2006, after all applicable VCAA and Dingess notice was 
provided.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that timing-of-notice 
errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the October 2006 SSOC issued in this case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. 
at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, Social Security 
Administration (SSA) records, Office of Personnel Management 
(OPM) records, and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
RO also obtained an advisory opinion from the Director, 
Compensation & Pension Service, on whether equitable tolling 
applied to the veteran's claim for an earlier effective date 
than March 19, 1997, for service connection for PTSD.  There 
is no indication of any additional relevant evidence that has 
not been obtained, to include VA and private treatment 
records dated prior to March 19, 1997.  There is no duty to 
provide an examination or a medical opinion because such the 
evidence of record is sufficient to decide the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

A review of the claims file shows that, in a rating decision 
dated on August 7, 1995, the RO inter alia denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The RO 
issued this decision to the veteran on August 10, 1995, along 
with a cover letter and a notice of his appellate rights.  

The next communication in the claims file was a letter from 
the veteran's wife that was dated on November 20, 1995, and 
date-stamped as received at the RO on November 21, 1995.  In 
this letter, the veteran's wife stated, "I am writing on 
behalf of my husband.  We received your decision about his 
service disability.  And we want to appeal your decision.  We 
have been trying to figure out what to do."  (Emphasis 
added.)  The veteran's wife requested assistance from VA in 
providing additional information concerning the veteran's 
claimed in-service stressor and in continuing the veteran's 
appeal of the August 1995 denial of his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  She also stated, "Please let us know and then we will 
follow through on whatever we need to do to appeal your 
decision."  (Emphasis added.)  At the bottom of this letter, 
there is a handwritten notation "not a valid NOD" dated on 
December 8, 1995, indicating that the RO concluded that this 
letter was not a valid NOD with the August 1995 rating 
decision.  The RO did not respond to this letter from the 
veteran's wife.

The next communication from the veteran concerning his claim 
for service connection for PTSD was a letter signed by him 
and dated on October 23, 1997.  This letter was date-stamped 
as received at the RO on December 22, 1997.  In this letter, 
the veteran provided additional details about his claimed in-
service stressors.

In an undated "Deferred Rating Decision" attached to a 
rating decision dated on March 4, 1998, a rating specialist 
at the RO with the initials "HJ" stated that, in the 
November 20, 1995, statement, the veteran's spouse "raises 
the issue of appeal with an NOD.  Although this is not a 
valid appeal, it was never acknowledged to the veteran that 
the appeal was not valid...Please inform the veteran that the 
appeal must be made by the veteran and that we considered the 
letter from the spouse as an informal claim."  In the cover 
letter for the March 4, 1998, rating decision, the RO 
informed the veteran that his wife had sent a letter to VA in 
November 1995 "wishing to appeal our decision of denying 
post traumatic stress disorder in the rating of August 1995.  
This was not a valid appeal as your signature was not on it.  
If you wish to appeal our decision of 3-4-98 you may do so."  
The veteran subsequently perfected a timely appeal of the 
denial of his claim for service connection for PTSD in April 
1999.

In a March 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective October 12, 1998 (the date of private 
treatment records showing a PTSD diagnosis).  The RO issued 
this decision to the veteran on April 23, 2001, along with a 
cover letter and a notice of his appellate rights.

In a letter dated on May 1, 2001, and date-stamped as 
received at the RO on May 10, 2001, the veteran requested an 
earlier effective date than October 12, 1998, for his 
service-connected PTSD.

The next communication from the veteran in the claims file 
was a VA Form 21-8940, "Veteran's Application For Increased 
Compensation Based On Employability," signed by the veteran 
and dated on August 26, 2001.  There is a handwritten 
notation at the bottom of this form indicating that it was 
received at the RO on August 27, 2001.  The veteran stated on 
this form that his service-connected PTSD prevented him from 
securing or following any substantially gainful occupation as 
of October 22, 1993.  Since that date, the veteran contended 
that he was "unable to function normally" and had 
experienced "personality change[s], memory problems, anger, 
nightmares, sleep problems, [and] irrational, illogical 
thinking."

In October 2001, the veteran's service representative 
submitted a copy of an administrative decision awarding the 
veteran civil service disability retirement benefits from 
OPM.  

In January 2002, the veteran submitted a copy of a decision 
letter from SSA notifying him that he became disabled as of 
September 22, 1994, and was entitled to monthly SSA 
disability benefits beginning in March 1995.  

In a July 2002 rating decision, the RO granted entitlement to 
TDIU, effective August 27, 2001, and assigned an increased 
rating of 70 percent to the veteran's service-connected PTSD, 
effective August 27, 2001.  And, in an October 2002 rating 
decision, the RO denied an earlier effective date than 
October 12, 1998, for service connection for PTSD.

In a March 2003 NOD, the veteran disagreed with the July 2002 
rating decision and requested an earlier effective date than 
August 27, 2001, for a 70 percent evaluation for PTSD and 
TDIU.  The veteran also disagreed with the October 2002 
rating decision and requested an earlier effective date than 
October 12, 1998, for service connection for PTSD. 

Attached to the veteran's March 2003 NOD was a copy of a VA 
Form 9 signed by him and dated on January 20, 1996.  There 
was a handwritten statement on the January 1996 VA Form 9 in 
which the veteran's wife contended that she had written to VA 
on November 20, 1995, "asking for assistance."  When VA did 
not respond, the veteran's wife stated that she had contacted 
a VA representative in Billings, Montana, and had obtained 
the VA Form 9.  She also stated, "We do not agree with your 
decision to deny disability for acquired psychiatric 
disorder."  There is a handwritten note stapled to the 
January 1996 VA Form 9 stating, "Nothing in the record 
suggests that this was received by/submitted to VA until 3-
12-03."

As noted above, in an April 2003 rating decision, the RO 
granted an earlier effective date of March 19, 1997, for 
service connection for PTSD.  In June 2003, the veteran 
submitted a copy of the January 1996 VA Form 9 to his June 
2003 VA Form 9, which was stamped by the RO as "DUPLICATE 
VA."

In a November 2005 SSOC, the RO determined that the November 
1995 letter from the veteran's wife was an invalid NOD with 
respect to the August 1995 rating decision that denied the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  The RO also determined that there 
was no evidence that the veteran had submitted the January 
1996 VA Form 9 until it was received as an attachment to his 
March 2003 NOD.  

In a December 2005 statement, the veteran contended that the 
RO had lost his claims file "(for almost a year on one 
occasion by your own admission)" and "more than once over 
the past ten years."  He contended that VA had received his 
VA Form 9 dated on January 20, 1996, prior to the 
acknowledged date of receipt in March 2003, and that this 
form had previously been misfiled or lost by VA.

In February 2006, the RO requested an advisory opinion from 
the Director, Compensation & Pension Service, concerning 
whether the RO's failure to notify the veteran that a 
November 1995 letter from his wife was not a valid NOD with 
respect to an August 1995 rating decision and constituted 
grounds for equitably tolling the applicable time limit for 
initiating an appeal.  See February 8, 2006, letter from the 
RO to Director, Compensation & Pension Service.  See also 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

In response to the RO's request for an advisory opinion, the 
Director, Compensation & Pension Service notified the RO in 
September 2006 that the November 1995 letter from the 
veteran's wife did not constitute a valid NOD under 38 C.F.R. 
§ 20.201 because it was not signed by the veteran.  However, 
the veteran should have been notified that this letter was 
insufficient to initiate an appeal and clarification should 
have been requested from the veteran.  The Director, 
Compensation & Pension Service concluded that the November 
1995 letter from the veteran's wife did not extend the appeal 
period for the August 1995 rating decision and equitable 
tolling was inapplicable.  See September 13, 2006, letter 
from Director, Compensation & Pension Service, to the RO.  

Analysis

In general, except as otherwise provided, the effective date 
of an evaluation or an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon, supra.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

Effective Date - Award of service connection

The facts on this issue are not in dispute.  The RO denied a 
claim of entitlement to service connection for PTSD in an 
August 1995 rating decision.  The November 20, 1995 bore all 
the indicia of an NOD except for the fact that it was penned 
by the veteran's spouse and not signed by him.  The statutory 
and regulatory law extant at that time required the filing of 
a notice of disagreement within one year from notice of the 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).  The law was clear that a 
notice of disagreement could only be filed by a claimant and 
his/her authorized representative.  38 U.S.C.A. § 7105(b)(2) 
(West 1991); 38 C.F.R. § 20.301 (1995).  As a matter of law, 
the veteran's spouse had no standing to file an NOD on his 
behalf.  Redding v. West, 13 Vet. App. 512 (2000).

The crux of the matter is whether the November 20, 1995 
letter required any mandatory notice or legal process 
response from the RO.  On December 8, 1995, RO personnel 
notated that the communication was not a valid NOD and took 
no further action.  The veteran never received notice of this 
determination.  VA's Adjudication Procedure Manual (M21-1) 
then in effect offered several scenarios for determining the 
adequacy of an NOD, including an instruction that the 
question as to whether or not an NOD was adequate should be 
followed through the administrative appeals procedures of 
38 C.F.R. § 19.27.  M21-1, Part IV, Subchapter II,  
8.05(a)(5), Change 46 (Dec. 8, 1993).  In this case, the 
veteran never received notice of an adverse determination 
with which he could disagree.  The Board finds that the 
veteran's service connection claim filed on October 11, 1994 
remained pending notice of the adverse determination that the 
November 1995 statement was inadequate to be accepted as an 
NOD so that the appeal period did not begin to toll.  Hauck 
v. Brown, 6 Vet. App. 518 (1994).  

Notably, the RO acknowledged the procedural abnormality and 
provided the veteran an opportunity to appeal the adequacy of 
NOD in March 1998, and the veteran timely appealed that 
determination.  Had the regulatory procedures been followed, 
the veteran would have had an opportunity to cure the 
signatory requirement in 1995.

The veteran has been in receipt of service connection for 
PTSD since March 19, 1997, the date of VA treatment records 
showing a diagnosis of PTSD due to nightmares based on "an 
incident in Vietnam."  However, the RO erroneously concluded 
in the April 2003 rating decision which assigned an effective 
date of March 19, 1997, for service connection for PTSD that 
this date was the first factually ascertainable date showing 
that service connection for PTSD was warranted.  In fact, a 
review of the claims file shows that private treatment 
records from Eastern Montana Community Mental Health Center 
were date-stamped as received at the RO on January 30, 1995 
and included a comprehensive psychiatric evaluation dated on 
August 12, 1994.  This psychiatric evaluation noted that the 
veteran had experienced "emotional trauma" following "a 
traumatic situation that he was part of during the Vietnam 
War."  This evaluation also referred to the veteran's in-
service stressors while on active service in Vietnam.  The 
private therapist diagnosed PTSD.  The Board notes that the 
veteran's claimed in-service stressors were later verified by 
CURR.  In sum, because it was factually ascertainable that 
the veteran was diagnosed with PTSD based on in-service 
stressors as of August 12, 1994, and because the veteran's 
claim for service connection for PTSD was date-stamped as 
received by the RO on October 11, 1994, the Board finds that 
an earlier effective date of October 11, 1994, for service 
connection for PTSD is warranted.  To that extent, the appeal 
is granted.

As the claim was not filed within one year from discharge 
from service, the law is dispositive that October 11, 1994 is 
the earliest possible date of award of service connection for 
PTSD in this case.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.




Effective Date - Compensation

Turning to the veteran's claims for an earlier effective date 
than August 27, 2001, for a 70 percent evaluation for PTSD 
and TDIU, the RO awarded service connection for PTSD in a 
March 2001 rating decision, and assigned an initial 30 
percent rating effective October 12, 1998.  The veteran had 
one year from notice of decision to appeal the downstream 
issues of the effective date of award assigned and the 
initial disability evaluation.  See Rudd v. Nicholson, 20 
Vet. App. 296, 299-300 (2006).  In a statement received in 
May 2001, the veteran returned the RO's notice of decision 
requesting "back pay" and submitting a letter from the 
Social Security Administration (SSA) notifying him of 
entitlement to disability benefits effective September 22, 
1994.  A formal application for TDIU was received on August 
27, 2001.  As a result of the Board's determination above, 
the veteran has timely filed an NOD on the initial rating 
assigned for his PTSD since the filing of claim on October 
11, 1994.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).

Evidence of record shows that the veteran stopped working on 
September 22, 1994.  A February 1995 SSA disability 
determination found the veteran to have become permanently 
disabled due to PTSD and depression effective September 22, 
1994.  Additionally, a December 1995 decision by the Merit 
Systems Protection Board found the veteran entitled to the 
Office of Personnel Management (OPM) disability retirement 
found the veteran psychiatrically disabled from working since 
September 22, 1994.  The Board has reviewed the evidence 
before SSA and MSPB and finds that, while there is some 
conflicting evidence of the sources of the veteran's 
unemployability, the application of the benefit of the doubt 
rule allows a finding that the veteran has been unable to 
obtain and perform substantially gainful employment since the 
date of application; October 11, 1994.

The veteran stopped performing on a successful work level on 
September of 1994.  He demonstrated an inability to 
concentrate on tasks, labile affect, impulsivity and somewhat 
disorganized thought processes.  This feature was especially 
prevalent when exposed to stress, and he had a pattern of 
excessive leave usage.  He had crying spells and anxiety 
attacks that the medical evidence has attributed to PTSD.  An 
August 1994 psychiatric evaluation assessed his Global 
Assessment of Functioning Score as 40 that, according to the 
examiner, indicated his level of functioning was weakened to 
the extent that he was impaired occupationally, socially, 
affectively and cognitively.  This level of impairment meets 
the criteria for a 70 percent rating under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).  

It is not argued, nor shown, that the veteran's 
psychoneurotic symptoms bordered on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior; or that 
there was total occupational and social impairment due to 
such symptoms as gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or loss of names of close relatives, own occupation or name.  
As such, a 100 percent schedular rating is not warranted 
under the versions of Diagnostic Code 9411 in effect prior to 
and after November 7, 1996.  

However, the 70 percent rating entitled the veteran to 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  As 
held above, such evidence demonstrated that the veteran had 
been unable to obtain and perform substantially gainful 
employment since the date of application; October 11, 1994.  
As such, TDIU is granted effective October 11, 1994.  As the 
veteran had a compensable rating for service connected knee 
disability, the proper evaluation is for a TDIU rating rather 
than a schedular rating under 38 C.F.R. § 4.16(c).




ORDER

An effective date of October 11, 1994, for the award of 
service connection for PTSD is granted.

An effective date of October 11, 1994, for the award of a 70 
percent schedular rating for PTSD is granted.

An effective date of October 11, 1994, for the award of TDIU 
is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


